DETAILED ACTION
The applicant’s amendment filed on June 29, 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Martone on 08/04/2021.

The application has been amended as follows:
Referring to claim 1, amend claim 1 as shown below:
1.        (Proposed amended)     A transparent conductor comprising: a base layer; and a transparent conductive pattern layer formed on the base layer,
wherein the transparent conductive pattern layer comprises a plurality of conductive regions and a plurality of non-conductive regions, the plurality of conductive regions comprising a driving pattern and horizontal dummy patterns, the driving pattern defined by horizontal conductive patterns extending from a vertical conductive pattern, and the plurality of non-conductive regions comprising non-conductive regions being disposed between and separating adjacent dummy patterns of the dummy patterns along a first direction of the transparent conductive pattern layer and a second direction of the transparent conductive pattern layer crossing the first direction,
the plurality of non-conductive regions further comprising non-conductive regions formed between the driving pattern and the dummy patterns, and non-conductive regions formed between horizontal conductive patterns of the horizontal  conductive patterns 
the plurality of non-conductive regions having a deviation of greater than about 1 to about 1.25, as calculated by the following Equation 1, and a minimum linewidth of about 40 μm or less:
<Equation 1>
Deviation of non-conductive regions = A / B,
where A and B indicate the maximum value and the minimum value of areas of the plurality of non-conductive regions included in a unit area of 1 mm² of the transparent conductive pattern layer, respectively.


Allowable Subject Matter
Claims 1-2, 4, and 8-11 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's remarks and claim amendments made in the applicant’s amendment filed on Jun 29, 2021, and upon conclusion of a comprehensive 
Referring to claims 1-2, 4, and 8-11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 16; the limitations “the plurality of conductive regions comprising a driving pattern and horizontal dummy patterns, the driving pattern defined by horizontal conductive patterns extending from a vertical conductive pattern, and the plurality of non-conductive regions comprising non-conductive regions being disposed between and separating adjacent dummy patterns of the dummy patterns along a first direction of the transparent conductive pattern layer and a second direction of the transparent conductive pattern layer crossing the first direction, the plurality of non-conductive regions further comprising non-conductive regions formed between the driving pattern and the dummy patterns, and non-conductive regions formed between and adjacent horizontal conductive patterns of the horizontal  conductive patterns, the plurality of non-conductive regions having a deviation of greater than about 1 to about 1.25, as calculated by the following Equation 1, and a minimum linewidth of about 40 μm or less ” in combination with all other claimed limitation of base claim 1 has not been disclosed by prior art of record, taken alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH H PAGHADAL/Examiner, Art Unit 2847